EXHIBIT 10.1











































CROSS COUNTRY HEALTHCARE, INC.




——————————————




2007 STOCK INCENTIVE PLAN




——————————————




Adopted as of April 5, 2007






































--------------------------------------------------------------------------------

CROSS COUNTRY HEALTHCARE, INC.




——————————————




2007 STOCK INCENTIVE PLAN




——————————————

ARTICLE I

PURPOSE

The purpose of the Plan is to enhance the profitability and value of the Company
for the benefit of its stockholders by enabling the Company to offer Eligible
Employees, Consultants and Non-Employee Directors stock-based incentives in the
Company to attract, retain and reward such individuals and strengthen the
mutuality of interests between such individuals and the Company’s stockholders.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1

“Acquisition Event” means a merger or consolidation in which the Company is not
the surviving entity, any transaction that results in the acquisition of all or
substantially all of the Company’s outstanding Common Stock by a single person
or entity or by a group of persons and/or entities acting in concert, or the
sale or transfer of all or substantially all of the Company’s assets. The
occurrence of an Acquisition Event shall be determined by the Committee in its
sole discretion.

2.2

“Affiliate” means each of the following:  (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) that is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (d) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) that directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; and (e) any other entity in which the Company or any
of its Affiliates has a material equity interest and that is designated as an
“Affiliate” by resolution of the Committee; provided, however, that if the
Common Stock subject to any Award does not constitute “service recipient stock”
for purposes of Section 409A of the Code, the Company intends that such Award
shall be designed to comply with Section 409A of the Code.

2.3

“Appreciation Award” means any Award under the Plan of any Stock Option,
cash-settled Stock Appreciation Right or Other Stock-Based Award, provided that
such Other Stock-Based Award is based on the appreciation in value of a share of
Common Stock in excess of an amount equal to at least the Fair Market Value of
the Common Stock on the date such Other Stock-Based Award is granted.

2.4

“Award” means any award under the Plan of any Stock Option, Stock Appreciation
Right, Restricted Stock, Performance Share or Other Stock-Based Award. All
Awards shall be evidenced by, and subject to the terms of, a written agreement
executed by the Company and the Participant. Any reference herein to an
agreement in writing shall be deemed to include an electronic writing to the
extent permitted by applicable law.

2.5

“Board” means the Board of Directors of the Company.

2.6

“Cause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy from and after the date hereof, the following: (a) in
the case where there is no employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the grant of the Award (or where
there is such an agreement but it does not define “cause” (or words of like
import)), termination due to: (i) a Participant’s conviction of, or plea of
guilty or nolo contendere to, a felony; (ii) perpetration by a Participant of an
illegal act that could cause significant economic injury to the Company; (iii) a
Participant’s insubordination, dishonesty, fraud, incompetence, moral turpitude,
misconduct, refusal to perform his or her duties or responsibilities for any
reason other than illness or incapacity or materially unsatisfactory performance
of his or her duties for the Company or an Affiliate as determined by the
Committee in its sole discretion; or (iv) continuing willful and deliberate
failure by the Participant to perform the Participant’s duties in any material
respect, provided that the Participant is given notice and an





1




--------------------------------------------------------------------------------

opportunity to effectuate a cure as determined by the Committee; or (b) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the grant of the Award that defines
“cause” (or words of like import), “cause” as defined under such agreement;
provided, however, that with regard to any agreement under which the definition
of “cause” only applies on occurrence of a change in control, such definition of
“cause” shall not apply until a change in control actually takes place and then
only with regard to a termination thereafter. With respect to a Participant’s
Termination of Directorship, “cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Delaware law.

2.7

“Change in Control” has the meaning set forth in Section 12.2.

2.8

“Change in Control Price” has the meaning set forth in Section 12.1.

2.9

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to any
section of the Code shall also be a reference to any successor provision and any
Treasury Regulation promulgated thereunder.

2.10

“Committee” means:  (a) with respect to the application of the Plan to Eligible
Employees and Consultants, a committee or subcommittee of the Board appointed
from time to time by the Board, which committee or subcommittee shall consist of
two or more non-employee directors, each of whom shall be (i) a “non-employee
director” as defined in Rule 16b-3; (ii) to the extent required by
Section 162(m) of the Code, an “outside director” as defined under
Section 162(m) of the Code; and (iii) an “independent director” as defined under
NASD Rule 4200(a)(15) or such other applicable stock exchange rule; and (b) with
respect to the application of the Plan to Non-Employee Directors, the Board. To
the extent that no Committee exists that has the authority to administer the
Plan, the functions of the Committee shall be exercised by the Board. If for any
reason the appointed Committee does not meet the requirements of Rule 16b-3 or
Section 162(m) of the Code, such noncompliance shall not affect the validity of
Awards, grants, interpretations or other actions of the Committee.

2.11

“Common Stock” means the Common Stock, $0.0001 par value per share, of the
Company.

2.12

“Company” means Cross Country Healthcare, Inc., a Delaware corporation, and its
successors by operation of law.

2.13

“Consultant” means any Person who provides bona fide consulting or advisory
services to the Company or its Affiliates pursuant to a written agreement, which
are not in connection with the offer and sale of securities in a capital-raising
transaction, and do not, directly or indirectly, promote or maintain a market
for the Company’s or its Affiliates’ securities.

2.14

“Detrimental Activity” means:

(a)

disclosing, divulging, furnishing or making available to anyone at any time,
except as necessary in the furtherance of Participant’s responsibilities to the
Company or any of its Affiliates, either during or subsequent to Participant’s
service relationship with the Company or its Affiliates, any knowledge or
information with respect to confidential or proprietary information, methods,
processes, plans or materials of the Company or any of its Affiliates, or with
respect to any other confidential or proprietary aspects of the business of the
Company or any of its Affiliate, acquired by the Participant at any time prior
to the Participant’s Termination;

(b)

any activity while employed or performing services that results, or if known
could reasonably be expected to result, in the Participant’s Termination that is
classified by the Company as a termination for Cause;

(c)

(i) directly or indirectly soliciting, enticing or inducing any employee of the
Company or of any of its Affiliates to be employed by an person, firm or
corporation that is, directly or indirectly, in competition with the business or
activities of the Company or any of its Affiliates; (ii) directly or indirectly
approaching any such employee for these purposes; (iii) authorizing or knowingly
approving the taking of such actions by other persons on behalf of any such
person, firm or corporation, or assisting any such person, firm or corporation
in taking such action; (iv) directly or indirectly soliciting, raiding, enticing
or inducing any person, firm or corporation (other than the U.S. Government or
its agencies) who or which is, or at any time from and after the date of grant
of the Award was, a customer of the Company or of any of its Affiliates to
become a customer for the same or similar products or services that it purchased
from the Company or any of its





2




--------------------------------------------------------------------------------

Affiliates, or any other person, firm or corporation, or approaching any such
customer for such purpose or authorize or knowingly approving the taking of such
actions by any other person; or

(d)

a material breach of any agreement between the Participant and the Company or an
Affiliate (including, without limitation, any employment agreement or
noncompetition or nonsolicitation or confidentiality agreement). Unless
otherwise determined by the Committee at grant, Detrimental Activity shall not
be deemed to occur after the end of the one-year period following the
Participant’s Termination.

For purposes of subsections (a), (c) and (d) above, the Chief Executive Officer
of the Company has the authority to provide the Participant with written
authorization to engage in the activities contemplated thereby and no other
person shall have authority to provide the Participant with such authorization.

2.15

“Disability” means a disability which would qualify as such under the Company’s
long-term disability plan. A Disability shall only be deemed to occur at the
time of the determination by the Committee of the Disability. Notwithstanding
the foregoing, for Awards that are subject to Section 409A of the Code,
Disability shall mean that a Participant is disabled under
Section 409A(a)(2)(C)(i) or (ii) of the Code.

2.16

“Disparagement” means making comments or statements to the press, the Company’s
or its Affiliates’ employees, consultants or any individual or entity with whom
the Company or its Affiliates has a business relationship that could reasonably
be expected to adversely affect in any manner: (a) the conduct of the business
of the Company or its Affiliates (including, without limitation, any products or
business plans or prospects); or (b) the business reputation of the Company or
its Affiliates, or any of their products, or their past or present officers,
directors or employees.

2.17

“Effective Date” means the effective date of the Plan as defined in Article XVI.

2.18

“Eligible Employee” means each employee of the Company or an Affiliate.

2.19

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all
rules and regulations promulgated thereunder. Any references to any section of
the Exchange Act shall also be a reference to any successor provision.

2.20

“Exercisable Awards” has the meaning set forth in Section 4.2(d).

2.21

“Fair Market Value” means, unless otherwise required by any applicable provision
of the Code or any regulations issued thereunder, as of any date and except as
provided below, the last sales price reported for the Common Stock on the
applicable date: (a) as reported on the principal national securities exchange
in the United States on which it is then traded; or (b) if not traded on any
such national securities exchange, as quoted on an automated quotation system
sponsored by the National Association of Securities Dealers, Inc. or if the
Common Stock shall not have been reported or quoted on such date, on the first
day prior thereto on which the Common Stock was reported or quoted. For purposes
of the grant of any Award, the applicable date shall be the trading day on which
the Award is granted, or if such grant date is not a trading day, the trading
day immediately prior to the date on which the Award is granted. For purposes of
the exercise of any Award, the applicable date shall be the date a notice of
exercise is received by the Company or, if not a day on which the applicable
market is open, the next day that it is open.

2.22

“Family Member” means “family member” as defined in Section A.1.(5) of the
general instructions of Form S-8, as may be amended from time to time.

2.23

“Incentive Stock Option” means any Stock Option awarded to an Eligible Employee
of the Company, its Subsidiaries or its Parent (if any) under the Plan intended
to be and designated as an “Incentive Stock Option” within the meaning of
Section 422 of the Code.

2.24

“Limited Stock Appreciation Right” has the meaning set forth in Section 7.5.

2.25

“Non-Employee Director” means a director of the Company who is not an active
employee of the Company or an Affiliate.

2.26

“Non-Qualified Stock Option” means any Stock Option awarded under the Plan that
is not an Incentive Stock Option.

2.27

“Non-Tandem Stock Appreciation Rights” has the meaning set forth in Section 7.3.





3




--------------------------------------------------------------------------------

2.28

“Other Extraordinary Event” has the meaning set forth in Section 4.2(b).

2.29

“Other Stock-Based Award” means an Award under Article X of the Plan that is
valued in whole or in part by reference to, or is payable in or otherwise based
on, Common Stock, including, without limitation, a restricted stock unit or an
Award valued by reference to an Affiliate.

2.30

“Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.31

“Participant” means an Eligible Employee, Non-Employee Director or Consultant to
whom an Award has been granted pursuant to the Plan.

2.32

“Performance Period” means the duration of the period during which receipt of an
Award is subject to the satisfaction of performance criteria, such period as
determined by the Committee in its sole discretion.

2.33

“Performance Share” means an Award made pursuant to Article IX of the Plan of
the right to receive Common Stock or cash of an equivalent value at the end of a
specified Performance Period.

2.34

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.

2.35

“Plan” means this Cross Country Healthcare, Inc. 2007 Stock Incentive Plan, as
amended from time to time.

2.36

“Reference Stock Option” has the meaning set forth in Section 7.1.

2.37

“Restricted Stock” means a share of Common Stock issued under the Plan that is
subject to restrictions under Article VIII.

2.38

“Restriction Period” has the meaning set forth in Section 8.3(a).

2.39

“Retirement” means a voluntary Termination of Employment or Termination of
Consultancy at or after age 65 or such earlier date after age 50 as may be
approved by the Committee, in its sole discretion, at the time of grant, or
thereafter provided that the exercise of such discretion does not make the
applicable Award subject to Section 409A of the Code, except that Retirement
shall not include any Termination with or without Cause. With respect to a
Participant’s Termination of Directorship, Retirement means the failure to stand
for reelection or the failure to be reelected on or after a Participant has
attained age 65 or, with the consent of the Board, provided that the exercise of
such discretion does not make the applicable Award subject to Section 409A of
the Code, before age 65 but after age 50.

2.40

“Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as then in
effect or any successor provision.

2.41

“Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable Treasury
regulations thereunder.

2.42

“Section 409A of the Code” means the nonqualified deferred compensation rules
under Section 409A of the Code and any applicable Treasury regulations
thereunder.

2.43

“Section 4.2 Event” has the meaning set forth in Section 4.2(b).

2.44

“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

2.45

“Stock Appreciation Right” means the right pursuant to an Award granted under
Article VII. A Tandem Stock Appreciation Right shall mean the right to surrender
to the Company all (or a portion) of a Stock Option in exchange for a number of
shares of Common Stock and/or cash (as determined by the Committee, in its sole
discretion, on the date of grant) equal to the difference between (a) the Fair
Market Value on the date such Stock Option (or such portion thereof) is
surrendered, of the Common Stock covered by such Stock Option (or such portion
thereof), and (b) the aggregate exercise price of such Stock Option (or such
portion thereof). A Non-Tandem Stock Appreciation Right shall mean the right to
receive a number of shares of Common Stock and/or cash (as determined by the
Committee, in its sole discretion, on the date of grant) equal to the difference
between (i) the Fair Market Value of a share of Common Stock on the date such
right is exercised, and (ii) the aggregate exercise price of such right,
otherwise than on surrender of a Stock Option.





4




--------------------------------------------------------------------------------

2.46

“Stock Option” or “Option” means any option to purchase shares of Common Stock
granted to Eligible Employees, Non-Employee Directors or Consultants pursuant to
Article VI.

2.47

“Subsidiary” means any subsidiary corporation of the Company within the meaning
of Section 424(f) of the Code.

2.48

“Tandem Stock Appreciation Rights” has the meaning set forth in Section 7.1.

2.49

“Ten Percent Stockholder” means a person owning stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company, its
Subsidiaries or its Parent.

2.50

“Termination” means a Termination of Consultancy, Termination of Directorship or
Termination of Employment, as applicable.

2.51

“Termination of Consultancy” means: (a) that the Consultant is no longer acting
as a consultant to the Company or an Affiliate; or (b) when an entity that is
retaining a Participant as a Consultant ceases to be an Affiliate unless the
Participant otherwise is, or thereupon becomes, a Consultant to the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that a Consultant becomes an Eligible Employee or a Non-Employee Director upon
the termination of his or her consultancy, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Consultancy shall be deemed
to occur until such time as such Consultant is no longer a Consultant, an
Eligible Employee or a Non-Employee Director. Notwithstanding the foregoing, the
Committee may, in its sole discretion, otherwise define Termination of
Consultancy in the Award agreement or, if no rights of a Participant are
reduced, may otherwise define Termination of Consultancy thereafter.

2.52

“Termination of Directorship” means that the Non-Employee Director has ceased to
be a director of the Company; except that if a Non-Employee Director becomes an
Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.

2.53

“Termination of Employment” means: (a) a termination of employment (for reasons
other than a military or personal leave of absence granted by the Company) of a
Participant from the Company and its Affiliates; or (b) when an entity that is
employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a Non-Employee Director upon the termination of
his or her employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, a Consultant
or a Non-Employee Director. Notwithstanding the foregoing, the Committee may, in
its sole discretion, otherwise define Termination of Employment in the Award
agreement or, if no rights of a Participant are reduced, may otherwise define
Termination of Employment thereafter.

2.54

“Transfer” means anticipate, alienate, attach, sell, assign, pledge, encumber,
charge, hypothecate or otherwise transfer and “Transferred” has a correlative
meaning.

ARTICLE III

ADMINISTRATION

3.1

The Committee. The Plan shall be administered and interpreted by the Committee.

3.2

Grants of Awards. The Committee shall have full authority to grant, pursuant to
the terms of the Plan, to Eligible Employees, Consultants and Non-Employee
Directors: (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, (iv) Performance Shares; and (v) Other Stock-Based Awards. In particular,
the Committee shall have the authority:

(a)

to select the Eligible Employees, Consultants and Non-Employee Directors to whom
Awards may from time to time be granted hereunder;

(b)

to determine whether and to what extent Awards are to be granted hereunder to
one or more Eligible Employees, Consultants or Non-Employee Directors;

(c)

to determine, in accordance with the terms of the Plan, the number of shares of
Common Stock to be covered by each Award granted hereunder;





5




--------------------------------------------------------------------------------

(d)

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);

(e)

to determine whether, to what extent and under what circumstances grants of
Options and other Awards under the Plan are to operate on a tandem basis and/or
in conjunction with or apart from other awards made by the Company outside of
the Plan;

(f)

to determine whether and under what circumstances a Stock Option may be settled
in cash, Common Stock and/or Restricted Stock under Section 6.3(d);

(g)

to determine whether, to what extent and under what circumstances Common Stock
and other amounts payable with respect to an Award under the Plan shall be
deferred either automatically or at the election of the Participant in any case,
subject to, and in accordance with, Section 409A of the Code;

(h)

to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

(i)

to determine whether to require a Participant, as a condition of the granting of
any Award, to not sell or otherwise dispose of shares acquired pursuant to an
Award for a period of time as determined by the Committee, in its sole
discretion, following the date of such Award; and

(j)

generally, to exercise such powers and to perform such acts as the Committee
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.

3.3

Guidelines. Subject to Article XIII, the Committee shall, in its sole
discretion, have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan and perform all acts,
including the delegation of its responsibilities (to the extent permitted by
applicable law and applicable stock exchange rules), as it shall, from time to
time, deem advisable; to construe and interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreements relating thereto);
and to otherwise supervise the administration of the Plan. The Committee may, in
its sole discretion, correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto in the manner and
to the extent it shall deem necessary to effectuate the purpose and intent of
the Plan. The Committee may, in its sole discretion, adopt special guidelines
and provisions for persons who are residing in or employed in, or subject to,
the taxes of, any domestic or foreign jurisdictions to comply with applicable
tax and securities laws of such domestic or foreign jurisdictions. The Plan is
intended to comply with the applicable requirements of Rule 16b-3 and with
respect to Awards intended to be “performance-based,” the applicable provisions
of Section 162(m) of the Code, and the Plan shall be limited, construed and
interpreted in a manner so as to comply therewith.

3.4

Decisions Final. Any decision, interpretation or other action made or taken in
good faith by or at the direction of the Company, the Board or the Committee (or
any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.

3.5

Procedures. If the Committee is appointed, the Board shall designate one of the
members of the Committee as chairman and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable, including, without limitation, by telephone conference or by written
consent to the extent permitted by applicable law. A majority of the Committee
members shall constitute a quorum. All determinations of the Committee shall be
made by a majority of its members. Any decision or determination reduced to
writing and signed by all the Committee members in accordance with the By-Laws
of the Company shall be as fully effective as if it had been made by a vote at a
meeting duly called and held. The Committee shall keep minutes of its meetings
and shall make such rules and regulations for the conduct of its business as it
shall deem advisable.

3.6

Designation of Consultants/Liability.

(a)

The Committee may, in its sole discretion, designate employees of the Company
and professional advisors to assist the Committee in the administration of the
Plan and (to the extent permitted by





6




--------------------------------------------------------------------------------

applicable law and applicable exchange rules) may grant authority to officers to
grant Awards and/or execute agreements or other documents on behalf of the
Committee.

(b)

The Committee may, in its sole discretion, employ such legal counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent. Expenses
incurred by the Committee or the Board in the engagement of any such counsel,
consultant or agent shall be paid by the Company. The Committee, its members and
any person designated pursuant to subsection (a) above shall not be liable for
any action or determination made in good faith with respect to the Plan. To the
maximum extent permitted by applicable law, no officer of the Company or member
or former member of the Committee or of the Board shall be liable for any action
or determination made in good faith with respect to the Plan or any Award
granted under it.

3.7

Indemnification. To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer or employee of
the Company or any Affiliate and member or former member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent arising out of such officer’s, employee’s, member’s or
former member’s fraud or bad faith. Such indemnification shall be in addition to
any rights of indemnification the officers, employees, directors or members or
former officers, directors or members may have under applicable law or under the
Certificate of Incorporation or By-Laws of the Company or any Affiliate.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under the Plan.

ARTICLE IV

SHARE LIMITATION

4.1

Shares.

(a)

General Limitations. The aggregate number of shares of Common Stock that may be
issued or used for reference purposes or with respect to which Awards may be
granted under the Plan shall not exceed 1,500,00 shares (subject to any increase
or decrease pursuant to Section 4.2), which may be either authorized and
unissued Common Stock or Common Stock held in or acquired for the treasury of
the Company or both; provided, however, that only 1,200,000 shares of the
1,500,000 shares of Common Stock available hereunder may be issued or used for
Awards that are not Appreciation Awards. If any Award granted under the Plan
expires, terminates, is canceled or is forfeited for any reason, the number of
shares of Common Stock underlying any such Award shall again be available for
the purpose of Awards under the Plan, as provided in this Section 4.1(a). If a
Tandem Stock Appreciation Right or a Limited Stock Appreciation Right is granted
in tandem with an Option, such grant shall only apply once against the maximum
number of shares of Common Stock that may be issued under the Plan.
Notwithstanding anything herein to the contrary, other than with respect to
Incentive Stock Options, any share of Common Stock subject to an award that
again becomes available for grant pursuant to this Section 4.1(a) shall be added
back to the maximum aggregate limit.

(b)

Individual Participant Limitations.

(i)

The maximum number of shares of Common Stock subject to any Award of Stock
Options, Stock Appreciation Rights or shares of Restricted Stock for which the
grant of such Award or the lapse of the relevant Restriction Period is subject
to the attainment of Performance Goals in accordance with Section 8.3(a)(ii),
which may be granted under the Plan during any fiscal year of the Company to
each Eligible Employee or Consultant shall be 250,000 shares per type of Award
(which shall be subject to any further increase or decrease pursuant to
Section 4.2), provided that the maximum number of shares of Common Stock for all
types of Awards does not exceed 500,000 (which shall be subject to any further
increase or decrease pursuant to Section 4.2) with respect to any fiscal year





7




--------------------------------------------------------------------------------

of the Company. If a Tandem Stock Appreciation Right is granted or a Limited
Stock Appreciation Right is granted in tandem with a Stock Option, it shall
apply against the Eligible Employee’s or Consultant’s individual share
limitations for both Stock Appreciation Rights and Stock Options.

(ii)

The maximum number of shares of Common Stock subject to any Award of Stock
Options (other than Incentive Stock Options), Stock Appreciation Rights,
Performance Shares or Other Stock-Based Awards that may be granted under the
Plan during any fiscal year of the Company to each Non-Employee Director shall
be 100,000 shares per type of Award (which shall be subject to any further
increase or decrease pursuant to Section 4.2), provided that the maximum number
of shares of Common Stock for all types of Awards does not exceed 250,000 (which
shall be subject to any further increase or decrease pursuant to Section 4.2)
with respect to any fiscal year of the Company. If a Tandem Stock Appreciation
Right is granted or a Limited Stock Appreciation Right is granted in tandem with
a Stock Option, it shall apply against the Non-Employee Director’s individual
share limitations for both Stock Appreciation Rights and Stock Options.

(iii)

There are no annual individual Eligible Employee or Consultant share limitations
on Restricted Stock for which the grant of such Award or the lapse of the
relevant Restriction Period is not subject to attainment of Performance Goals in
accordance with Section 8.3(a)(ii).

(iv)

The maximum number of shares of Common Stock subject to any Award of Performance
Shares that may be granted under the Plan during any fiscal year of the Company
to each Eligible Employee or Consultant shall be 250,000 (which shall be subject
to any further increase or decrease pursuant to Section 4.2) with respect to any
fiscal year of the Company. Each Performance Share shall be referenced to one
share of Common Stock and shall be charged against the available shares under
the Plan at the time the unit value measurement is converted to a referenced
number of shares of Common Stock in accordance with Section 9.1.

(v)

The individual Participant limitations set forth in this Section 4.1(b) shall be
cumulative; that is, to the extent that shares of Common Stock for which Awards
are permitted to be granted to an Eligible Employee or a Consultant during a
fiscal year are not covered by an Award to such Eligible Employee or Consultant
in a fiscal year, the number of shares of Common Stock available for Awards to
such Eligible Employee or Consultant shall automatically increase in the
subsequent fiscal years during the term of the Plan until used.

4.2

Changes.

(a)

The existence of the Plan and the Awards granted hereunder shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate, (vi) any Section 4.2 Event, (vii) any Other Extraordinary Event,
or (viii) any other corporate act or proceeding.

(b)

Subject to the provisions of Section 4.2(d), if there shall occur any such
change in the capital structure of the Company by reason of any stock split,
reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Section 4.2 Event”), then (i) the aggregate number and/or kind of shares that
thereafter may be issued under the Plan, (ii) the number and/or kind of shares
or other property (including cash) to be issued upon exercise of an outstanding
Award or under other Awards granted under the Plan, (iii) the purchase price
thereof, and/or (iv) the individual Participant





8




--------------------------------------------------------------------------------

limitations set forth in Section 4.1(b) (other than those based on cash
limitations) shall be appropriately adjusted. In addition, subject to
Section 4.2(d), if there shall occur any change in the capital structure or the
business of the Company that is not a Section 4.2 Event (an “Other Extraordinary
Event”), including, without limitation, by reason of any extraordinary dividend
(whether cash or stock), any conversion, any adjustment, any issuance of any
class of securities convertible or exercisable into, or exercisable for, any
class of stock, or any sale or transfer of all or substantially all the
Company’s assets or business, then the Committee, in its sole discretion, may
adjust any Award and make such other adjustments to the Plan. Any adjustment
pursuant to this Section 4.2 shall be consistent with the applicable Section 4.2
Event or the applicable Other Extraordinary Event, as the case may be, and in
such manner as the Committee may, in its sole discretion, deem appropriate and
equitable to prevent substantial dilution or enlargement of the rights granted
to, or available for, Participants under the Plan. Any such adjustment
determined by the Committee shall be final, binding and conclusive on the
Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. In connection with any
Section 4.2 Event, the Committee may provide, in its sole discretion, for the
cancellation of any outstanding Awards and payment in cash or other property in
exchange therefor. Except as expressly provided in this Section 4.2 or in the
applicable Award agreement, a Participant shall have no rights by reason of any
Section 4.2 Event or any Other Extraordinary Event.

(c)

Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or Section 4.2(b) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.

(d)

In the event of an Acquisition Event, the Committee may, in its sole discretion,
terminate all outstanding and unexercised Stock Options or Stock Appreciation
Rights or any Other Stock Based Award that provides for a Participant elected
exercise (“Exercisable Awards”) effective as of the date of the Acquisition
Event, by delivering notice of termination to each Participant at least 20 days
prior to the date of consummation of the Acquisition Event, in which case during
the period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise his or her Exercisable Awards that are then outstanding to the
extent vested as of the date on which such notice of termination is delivered
(or, at the discretion of the Committee, without regard to any limitations on
exercisability otherwise contained in the Award agreements), but any such
exercise shall be contingent on the occurrence of the Acquisition Event, and,
provided that, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void. If the Acquisition Event does
take place after giving such notice, an Exercisable Award not exercised prior to
the date of the consummation of the Acquisition Event shall be forfeited
simultaneously with the consummation of the Acquisition Event. For the avoidance
of doubt, in the event of an Acquisition Event, the Committee may, in its sole
discretion, terminate any Exercisable Award for which the exercise price is
equal to or exceeds the Fair Market Value without payment of consideration
therefor.

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Exercisable Awards pursuant to this Section 4.2(d), then the
applicable provisions of Section 4.2(b) and Article XII shall apply.

4.3

Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.

ARTICLE V

ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS

5.1

General Eligibility. All Eligible Employees, Consultants, Non-Employee Directors
and prospective employees and consultants are eligible to be granted Awards,
subject to the terms and conditions of the Plan. Eligibility for the grant of
Awards and actual participation in the Plan shall be determined by the Committee
in its sole discretion.





9




--------------------------------------------------------------------------------

5.2

Incentive Stock Options. Notwithstanding anything herein to the contrary, only
Eligible Employees of the Company, its Subsidiaries and its Parent (if any) are
eligible to be granted Incentive Stock Options under the Plan. Eligibility for
the grant of an Incentive Stock Option and actual participation in the Plan
shall be determined by the Committee in its sole discretion.

5.3

General Requirement. The vesting and exercise of Awards granted to a prospective
employee or consultant is conditioned upon such individual actually becoming an
Eligible Employee or Consultant.

ARTICLE VI

STOCK OPTIONS

6.1

Options. Each Stock Option granted under the Plan shall be one of two types:
(a) an Incentive Stock Option; or (b) a Non-Qualified Stock Option.

6.2

Grants. The Committee shall, in its sole discretion, have the authority to grant
to any Eligible Employee (subject to Section 5.2) Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options. The Committee
shall, in its sole discretion, have the authority to grant any Consultant or
Non-Employee Director Non-Qualified Stock Options. To the extent that any Stock
Option does not qualify as an Incentive Stock Option (whether because of its
provisions or the time or manner of its exercise or otherwise), such Stock
Option or the portion thereof that does not qualify shall constitute a separate
Non-Qualified Stock Option.

6.3

Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee, in its sole discretion, shall deem desirable:

(a)

Exercise Price. The exercise price per share of Common Stock subject to a Stock
Option shall be determined by the Committee at the time of grant, provided that
the per share exercise price of a Stock Option shall not be less than 100% (or,
in the case of an Incentive Stock Option granted to a Ten Percent Stockholder,
110%) of the Fair Market Value of the Common Stock at the time of grant.

(b)

Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.

(c)

Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant. If the Committee provides, in its discretion, that any Stock Option is
exercisable subject to certain limitations (including, without limitation, that
such Stock Option is exercisable only in installments or within certain time
periods or upon attainment of certain financial results), the Committee may
waive such limitations on the exercisability at any time at or after grant in
whole or in part (including, without limitation, waiver of the installment
exercise provisions or acceleration of the time at which such Stock Option may
be exercised), based on such factors, if any, as the Committee shall determine,
in its sole discretion. Unless otherwise determined by the Committee at grant,
the Option agreement shall provide that (i) in the event the Participant engages
in Detrimental Activity prior to any exercise of the Stock Option, all Stock
Options held by the Participant shall thereupon terminate and expire, (ii) as a
condition of the exercise of a Stock Option, the Participant shall be required
to certify (or shall be deemed to have certified) at the time of exercise in a
manner acceptable to the Company that the Participant is in compliance with the
terms and conditions of the Plan and that the Participant has not engaged in,
and does not intend to engage in, any Detrimental Activity, and (iii) in the
event the Participant engages in Detrimental Activity during the one year period
commencing on the later of the date the Stock Option is exercised or becomes
vested, the Company shall be entitled to recover from the Participant at any
time within one year after such date, and the Participant shall pay over to the
Company, an amount equal to any gain realized as a result of the exercise
(whether at the time of exercise or thereafter). In the event that a written
employment agreement between the Company and a Participant provides for a
vesting schedule that is more favorable than the vesting schedule provided in
the form of Award agreement, the





10




--------------------------------------------------------------------------------

vesting schedule in such employment agreement shall govern, provided that such
agreement is in effect on the date of grant and applicable to the specific
Award.

(d)

Method of Exercise. Subject to whatever installment exercise and waiting period
provisions apply under subsection (c) above, to the extent vested, Stock Options
may be exercised in whole or in part at any time during the Option term, by
giving written notice of exercise to the Company specifying the number of shares
of Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the purchase price as follows: (i) in cash or by check, bank draft or
money order payable to the order of the Company; (ii) solely to the extent
permitted by applicable law, if the Common Stock is traded on a national
securities exchange or quoted on a national quotation system sponsored by the
National Association of Securities Dealers, and the Committee authorizes,
through a procedure whereby the Participant delivers irrevocable instructions to
a broker reasonably acceptable to the Committee to deliver promptly to the
Company an amount equal to the purchase price; or (iii) on such other terms and
conditions as may be acceptable to the Committee (including, without limitation,
the relinquishment of Stock Options or by payment in full or in part in the form
of Common Stock which, solely to the extent necessary to avoid adverse
accounting consequences for the Company, have been owned by the Participant for
a period of at least six months (and for which the Participant has good title
free and clear of any liens and encumbrances) based on the Fair Market Value of
the Common Stock on the payment date as determined by the Committee, in its sole
discretion). No shares of Common Stock shall be issued until payment therefor,
as provided herein, has been made or provided for.

(e)

Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Participant’s lifetime,
only by the Participant. Notwithstanding the foregoing, the Committee may
determine, in its sole discretion, at the time of grant or thereafter that a
Non-Qualified Stock Option that is otherwise not Transferable pursuant to this
Section is Transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as determined by the Committee, in its
sole discretion. A Non-Qualified Stock Option that is Transferred to a Family
Member pursuant to the preceding sentence (i) may not be subsequently
Transferred otherwise than by will or by the laws of descent and distribution
and (ii) remains subject to the terms of the Plan and the applicable Award
agreement. Any shares of Common Stock acquired upon the exercise of a
Non-Qualified Stock Option by a permissible transferee of a Non-Qualified Stock
Option or a permissible transferee pursuant to a Transfer after the exercise of
the Non-Qualified Stock Option shall be subject to the terms of the Plan and the
applicable Award agreement.

(f)

Incentive Stock Option Limitations. To the extent that the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by an Eligible
Employee during any calendar year under the Plan and/or any other stock option
plan of the Company, any Subsidiary or any Parent exceeds $100,000, such Options
shall be treated as Non-Qualified Stock Options. Should any provision of the
Plan not be necessary in order for the Stock Options to qualify as Incentive
Stock Options, or should any additional provisions be required, the Committee
may, in its sole discretion, amend the Plan accordingly, without the necessity
of obtaining the approval of the stockholders of the Company.

(g)

Form, Modification, Extension and Renewal of Stock Options. Subject to the terms
and conditions and within the limitations of the Plan, Stock Options shall be
evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may, in its sole discretion (i) modify, extend or renew
outstanding Stock Options granted under the Plan (provided that the rights of a
Participant are not reduced without his or her consent and provided further that
such action does not subject the Stock Options to Section 409A of the Code), and
(ii) accept the surrender of outstanding Stock Options (up to the extent not
theretofore exercised) and authorize the granting of new Stock Options in
substitution therefor (to the extent not theretofore exercised). Notwithstanding
the foregoing, an outstanding Option may not be modified to reduce the exercise
price thereof nor may a new Option at a lower price be substituted for a
surrendered Option (other than adjustments or substitutions in accordance with
Section 4.2), unless such action is approved by the stockholders of the Company.





11




--------------------------------------------------------------------------------

(h)

Other Terms and Conditions. Stock Options may contain such other provisions,
which shall not be inconsistent with any of the terms of the Plan, as the
Committee shall, in its sole discretion, deem appropriate.

ARTICLE VII

STOCK APPRECIATION RIGHTS

7.1

Tandem Stock Appreciation Rights. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option (a “Reference Stock Option”)
granted under the Plan (“Tandem Stock Appreciation Rights”). In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Reference Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Reference Stock Option.

7.2

Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee in its sole discretion, and the
following:

(a)

Exercise Price. The exercise price per share of Common Stock subject to a Tandem
Stock Appreciation Right shall be determined by the Committee at the time of
grant, provided that the per share exercise price of a Tandem Stock Appreciation
Right shall not be less than 100% of the Fair Market Value of the Common Stock
at the time of grant.

(b)

Term. A Tandem Stock Appreciation Right or applicable portion thereof granted
with respect to a Reference Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent the exercise or
termination of the Reference Stock Option causes the number of shares covered by
the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.

(c)

Exercisability. Tandem Stock Appreciation Rights shall be exercisable only at
such time or times and to the extent that the Reference Stock Options to which
they relate shall be exercisable in accordance with the provisions of Article
VI, and shall be subject to the provisions of Section 6.3(c).

(d)

Method of Exercise. A Tandem Stock Appreciation Right may be exercised by the
Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options that have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised.

(e)

Payment. Upon the exercise of a Tandem Stock Appreciation Right, a Participant
shall be entitled to receive up to, but no more than, an amount in cash and/or
shares of Common Stock (as determined by the Committee, in its sole discretion,
on the date of grant) equal in value to the excess of the Fair Market Value of
one share of Common Stock over the Option exercise price per share specified in
the Reference Stock Option agreement, multiplied by the number of shares in
respect of which the Tandem Stock Appreciation Right shall have been exercised.

(f)

Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem Stock
Appreciation Right, the Reference Stock Option or part thereof to which such
Stock Appreciation Right is related shall be deemed to have been exercised for
the purpose of the limitation set forth in Article IV of the Plan on the number
of shares of Common Stock to be issued under the Plan.

(g)

Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable only
when and to the extent that the underlying Stock Option would be Transferable
under Section 6.3(e) of the Plan.





12




--------------------------------------------------------------------------------

7.3

Non-Tandem Stock Appreciation Rights. Stock Appreciation Rights may also be
granted without reference to any Stock Options granted under the Plan
(“Non-Tandem Stock Appreciation Rights”).

7.4

Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee in its sole discretion, and the
following:

(a)

Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Non-Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.

(b)

Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by the
Committee, but shall not be greater than 10 years after the date the right is
granted.

(c)

Exercisability. Non-Tandem Stock Appreciation Rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.
Unless otherwise determined by the Committee at grant, the Award agreement shall
provide that (i) in the event the Participant engages in Detrimental Activity
prior to any exercise of the Non-Tandem Stock Appreciation Right, all Non-Tandem
Stock Appreciation Rights held by the Participant shall thereupon terminate and
expire, (ii) as a condition of the exercise of a Non-Tandem Stock Appreciation
Right, the Participant shall be required to certify (or shall be deemed to have
certified) at the time of exercise in a manner acceptable to the Company that
the Participant is in compliance with the terms and conditions of the Plan and
that the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (iii) in the event the Participant engages in
Detrimental Activity during the one year period commencing on the later of the
date the Stock Appreciation Right is exercised or becomes vested, the Company
shall be entitled to recover from the Participant at any time within one year
after such date, and the Participant shall pay over to the Company, an amount
equal to any gain realized as a result of the exercise (whether at the time of
exercise or thereafter). In the event that a written employment agreement
between the Company and a Participant provides for a vesting schedule that is
more favorable than the vesting schedule provided in the form of Award
agreement, the vesting schedule in such employment agreement shall govern,
provided that such agreement is in effect on the date of grant and applicable to
the specific Award.

(d)

Method of Exercise. Subject to whatever installment exercise and waiting period
provisions apply under subsection (c) above, Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.

(e)

Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or shares of Common Stock (as determined by
the Committee, in its sole discretion, on the date of grant) equal in value to
the excess of the Fair Market Value of one share of Common Stock on the date the
right is exercised over the Fair Market Value of one share of Common Stock on
the date the right was awarded to the Participant.

(f)

Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and all such rights shall be exercisable, during the
Participant’s lifetime, only by the Participant.

7.5

Limited Stock Appreciation Rights. The Committee may, in its sole discretion,
grant Tandem and Non-Tandem Stock Appreciation Rights either as a general Stock
Appreciation Right or as a limited stock appreciation right (a





13




--------------------------------------------------------------------------------

“Limited Stock Appreciation Right”). Limited Stock Appreciation Rights may be
exercised only upon the occurrence of a Change in Control or such other event as
the Committee may, in its sole discretion, designate at the time of grant or
thereafter. Upon the exercise of Limited Stock Appreciation Rights, except as
otherwise provided in an Award agreement, the Participant shall receive in cash
or Common Stock, as determined by the Committee, an amount equal to the amount
(a) set forth in Section 7.2(e) with respect to Tandem Stock Appreciation
Rights, or (b) set forth in Section 7.4(e) with respect to Non-Tandem Stock
Appreciation Rights, as applicable.

ARTICLE VIII

RESTRICTED STOCK

8.1

Awards of Restricted Stock. Shares of Restricted Stock may be issued either
alone or in addition to other Awards granted under the Plan. The Committee
shall, in its sole discretion, determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, grants of
Restricted Stock shall be made, the number of shares to be awarded, the price
(if any) to be paid by the Participant (subject to Section 8.2), the time or
times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards. The Committee may condition the grant or vesting of Restricted
Stock upon the attainment of specified performance targets (including, the
Performance Goals specified in Exhibit A attached hereto) or such other factors
as the Committee may determine, in its sole discretion, including to comply with
the requirements of Section 162(m) of the Code.

Unless otherwise determined by the Committee at grant, each Award of Restricted
Stock shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one-year period after, any vesting of
Restricted Stock, the Committee may direct that all unvested Restricted Stock
shall be immediately forfeited to the Company and that the Participant shall pay
over to the Company an amount equal to the Fair Market Value at the time of
vesting of any Restricted Stock that had vested in the period referred to above.

8.2

Awards and Certificates. Eligible Employees, Consultants and Non-Employee
Directors selected to receive Restricted Stock shall not have any rights with
respect to such Award, unless and until such Participant has delivered a fully
executed copy of the agreement evidencing the Award to the Company and has
otherwise complied with the applicable terms and conditions of such Award.
Further, such Award shall be subject to the following conditions:

(a)

Purchase Price. The purchase price of Restricted Stock shall be fixed by the
Committee. Subject to Section 4.3, the purchase price for shares of Restricted
Stock may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value.

(b)

Acceptance. Awards of Restricted Stock must be accepted within a period of 60
days (or such other period as the Committee may specify) after the grant date,
by executing a Restricted Stock agreement and by paying whatever price (if any)
the Committee has designated thereunder.

(c)

Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Cross Country Healthcare,
Inc. (the “Company”) 2007 Stock Incentive Plan (as the same may be amended or
supplemented from time to time, the “Plan”) and an agreement entered into
between the registered owner and the Company dated __________. Copies of such
Plan and agreement are on file at the principal office of the Company.”

(d)

Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have delivered a duly signed stock power, endorsed in blank,
relating to the Common Stock covered by such Award.





14




--------------------------------------------------------------------------------

8.3

Restrictions and Conditions. The shares of Restricted Stock awarded pursuant to
the Plan shall be subject to the following restrictions and conditions:

(a)

(i)

Restriction Period. The Participant shall not be permitted to Transfer shares of
Restricted Stock awarded under the Plan during the period or periods set by the
Committee (the “Restriction Period”) commencing on the date of such Award, as
set forth in a Restricted Stock Award agreement and such agreement shall set
forth a vesting schedule and any events that would accelerate vesting of the
shares of Restricted Stock. Within these limits, based on service, attainment of
performance goals pursuant to Section 8.3(a)(ii) below and/or such other factors
or criteria as the Committee may determine in its sole discretion, the Committee
may condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award and/or waive the deferral limitations for all
or any part of any Restricted Stock Award. In the event that a written
employment agreement between the Company and a Participant provides for a
vesting schedule that is more favorable than the vesting schedule provided in
the form of Award agreement, the vesting schedule in such employment agreement
shall govern, provided that such agreement is in effect on the date of grant and
applicable to the specific Award.

(ii)

Objective Performance Goals, Formulae or Standards. If the grant of shares of
Restricted Stock or the lapse of restrictions is based on the attainment of
Performance Goals, the Committee shall establish the Performance Goals and the
applicable vesting percentage of the Restricted Stock Award applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable fiscal year or at such later date as otherwise determined by the
Committee and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate provisions for disregarding
(or adjusting for) changes in accounting methods, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
type events or circumstances. With regard to a Restricted Stock Award that is
intended to comply with Section 162(m) of the Code, to the extent any such
provision would create impermissible discretion under Section 162(m) of the Code
or otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect. The applicable Performance Goals shall be based on one or more
of the performance criteria set forth in Exhibit A hereto.

(b)

Rights as a Stockholder. Except as provided in this subsection (b) and
subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.

(c)

Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.

ARTICLE IX

PERFORMANCE SHARES

9.1

Award of Performance Shares. Performance Shares may be awarded either alone or
in addition to other Awards granted under the Plan. The Committee shall, in its
sole discretion, determine the Eligible Employees, Consultants and Non-Employee
Directors, to whom, and the time or times at which, Performance Shares shall be
awarded, the number of Performance Shares to be awarded to any person, the
Performance Period during which, and the conditions under which, receipt of the
Shares will be deferred, and the other terms and conditions of the Award in
addition to those set forth in Section 9.2.





15




--------------------------------------------------------------------------------

Unless otherwise determined by the Committee at grant, each Award of Performance
Shares shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one-year period after the later of the date of
any vesting of Performance Shares or the date of the Participant’s Termination,
the Committee may direct (at any time within one year thereafter) that all
unvested Performance Shares shall be immediately forfeited to the Company and
that the Participant shall pay over to the Company an amount equal to any gain
the Participant realized from any Performance Shares that had vested in the
period referred to above.

Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance Share upon the attainment of objective performance
goals established pursuant to Section 9.2(c) below.

9.2

Terms and Conditions. Performance Shares awarded pursuant to this Article IX
shall be subject to the following terms and conditions:

(a)

Earning of Performance Share Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals established pursuant to Section 9.2(c) are achieved and
the percentage of each Performance Share Award that has been earned.

(b)

Non-Transferability. Subject to the applicable provisions of the Award agreement
and the Plan, Performance Shares may not be Transferred during the Performance
Period.

(c)

Objective Performance Goals, Formulae or Standards. The Committee shall
establish the objective Performance Goals for the earning of Performance Shares
based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect. The applicable
Performance Goals shall be based on one or more of the performance criteria set
forth in Exhibit A hereto.

(d)

Dividends. Unless otherwise determined by the Committee at the time of grant,
amounts equal to any dividends declared during the Performance Period with
respect to the number of shares of Common Stock covered by a Performance Share
will not be paid to the Participant.

(e)

Payment. Following the Committee’s determination in accordance with subsection
(a) above, shares of Common Stock or, as determined by the Committee in its sole
discretion, the cash equivalent of such shares shall be delivered to the
Eligible Employee, Consultant or Non-Employee Director, or his legal
representative, in an amount equal to such individual’s earned Performance
Share. Notwithstanding the foregoing, the Committee may, in its sole discretion,
award an amount less than the earned Performance Share and/or subject the
payment of all or part of any Performance Share to additional vesting,
forfeiture and deferral conditions as it deems appropriate.

(f)

Accelerated Vesting. Based on service, performance and/or such other factors or
criteria, if any, as the Committee may determine, the Committee may, in its sole
discretion, at or after grant, accelerate the vesting of all or any part of any
Performance Share Award and/or waive the deferral limitations for all or any
part of such Award.

ARTICLE X

OTHER STOCK-BASED AWARDS

10.1

Other Awards. The Committee, in its sole discretion, is authorized to grant to
Eligible Employees, Consultants and Non-Employee Directors Other Stock-Based
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to shares of Common Stock, including, but not
limited to, shares of Common Stock awarded purely as a bonus and not subject to
any restrictions or conditions, shares of Common Stock in payment of the amounts
due under an incentive or performance plan sponsored or maintained by the
Company or an Affiliate, performance





16




--------------------------------------------------------------------------------

units, dividend equivalent units, stock equivalent units, restricted stock units
and deferred stock units. To the extent permitted by law, the Committee may, in
its sole discretion, permit Eligible Employees and/or Non-Employee Directors to
defer all or a portion of their cash compensation in the form of Other
Stock-Based Awards granted under the Plan, subject to the terms and conditions
of any deferred compensation arrangement established by the Company, which shall
be intended to comply with Section 409A of the Code. Other Stock-Based Awards
may be granted either alone or in addition to or in tandem with other Awards
granted under the Plan.

Unless otherwise determined by the Committee at grant, each Other Stock-Based
Award shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one-year period after the later of the date the
Other Stock-Based Award is exercised (if applicable) or becomes vested, the
Committee may direct (at any time within one year thereafter) that any unvested
portion of such Award shall be immediately forfeited to the Company and that the
Participant shall pay over to the Company an amount equal to any gain the
Participant realized from any such Award that had vested in the period referred
to above.

Subject to the provisions of the Plan, the Committee shall, in its sole
discretion, have authority to determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, such Awards
shall be made, the number of shares of Common Stock to be awarded pursuant to
such Awards, and all other conditions of the Awards. The Committee may also
provide for the grant of Common Stock under such Awards upon the completion of a
specified performance period.

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals set forth on Exhibit A as the
Committee may determine, in its sole discretion; provided that to the extent
that such Other Stock-Based Awards are intended to comply with Section 162(m) of
the Code, the Committee shall establish the objective Performance Goals for the
vesting of such Other Stock-Based Awards based on a performance period
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable performance period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable Performance Goals shall be based on one or
more of the performance criteria set forth in Exhibit A hereto.

10.2

Terms and Conditions. Other Stock-Based Awards made pursuant to this Article X
shall be subject to the following terms and conditions:

(a)

Non-Transferability. Subject to the applicable provisions of the Award agreement
and the Plan, shares of Common Stock subject to Awards made under this Article X
may not be Transferred prior to the date on which the shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses.

(b)

Dividends. Unless otherwise determined by the Committee at the time of grant,
subject to the provisions of the Award agreement and the Plan, the recipient of
an Award under this Article X shall not be entitled to receive, currently or on
a deferred basis, dividends or dividend equivalents with respect to the number
of shares of Common Stock covered by the Award.

(c)

Vesting. Any Award under this Article X and any Common Stock covered by any such
Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion. In the event
that a written employment agreement between the Company and a Participant
provides for a vesting schedule that is more favorable than the vesting schedule
provided in the form of Award agreement, the vesting schedule in such employment
agreement shall govern, provided that such agreement is in effect on the date of
grant and applicable to the specific Award.

(d)

Price. Common Stock issued on a bonus basis under this Article X may be issued
for no cash consideration; Common Stock purchased pursuant to a purchase right
awarded under this Article X shall be priced, as determined by the Committee in
its sole discretion.

(e)

Payment. Form of payment for the Other Stock-Based Award shall be specified in
the Award agreement.





17




--------------------------------------------------------------------------------

ARTICLE XI

TERMINATION

11.1

Termination. The following rules apply with regard to the Termination of a
Participant.

(a)

Rules Applicable to Stock Option and Stock Appreciation Rights. Unless otherwise
determined by the Committee at grant (or, if no rights of the Participant are
reduced, thereafter):

(i)

Termination by Reason of Death, Disability or Retirement. If a Participant’s
Termination is by reason of death, Disability or the Participant’s Retirement,
all Stock Options or Stock Appreciation Rights that are held by such Participant
that are vested and exercisable at the time of the Participant’s Termination may
be exercised by the Participant (or, in the case of death, by the legal
representative of the Participant’s estate) at any time within a one-year period
from the date of such Termination, but in no event beyond the expiration of the
stated term of such Stock Options or Stock Appreciation Rights; provided,
however, if the Participant dies within such exercise period, all unexercised
Stock Options or Stock Appreciation Rights held by such Participant shall
thereafter be exercisable, to the extent to which they were exercisable at the
time of death, for a period of one year from the date of such death, but in no
event beyond the expiration of the stated term of such Stock Options or Stock
Appreciation Rights.

(ii)

Involuntary Termination Without Cause. If a Participant’s Termination is by
involuntary termination without Cause, all Stock Options or Stock Appreciation
Rights that are held by such Participant that are vested and exercisable at the
time of the Participant’s Termination may be exercised by the Participant at any
time within a period of 90 days (or, solely for Non-Employee Directors, one
year) from the date of such Termination, but in no event beyond the expiration
of the stated term of such Stock Options or Stock Appreciation Rights.

(iii)

Voluntary Termination. If a Participant’s Termination is voluntary (other than a
voluntary termination described in Section 11.2(a)(iv)(2) below, or a
Retirement), all Stock Options or Stock Appreciation Rights that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 30 days (or, solely for Non-Employee Directors, one year) from the
date of such Termination, but in no event beyond the expiration of the stated
terms of such Stock Options or Stock Appreciation Rights.

(iv)

Termination for Cause. If a Participant’s Termination: (1) is for Cause or (2)
is a voluntary Termination (as provided in subsection (iii) above) or a
Retirement after the occurrence of an event that would be grounds for a
Termination for Cause, all Stock Options or Stock Appreciation Rights, whether
vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.

(v)

Unvested Stock Options and Stock Appreciation Rights. Stock Options or Stock
Appreciation Rights that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

(b)

Rules Applicable to Restricted Stock, Performance Shares and Other Stock-Based
Awards. Unless otherwise determined by the Committee at grant or thereafter,
upon a Participant’s Termination for any reason:  (i) during the relevant
Restriction Period, all Restricted Stock still subject to restriction shall be
forfeited; and (ii) any unvested Performance Shares or Other Stock-Based Awards
shall be forfeited.

ARTICLE XII

CHANGE IN CONTROL PROVISIONS

12.1

Benefits. In the event of a Change in Control of the Company, and except as
otherwise provided by the Committee in an Award agreement or in a written
employment agreement between the Company and a Participant, a Participant’s
unvested Award shall vest in full and a Participant’s Award shall be treated in
accordance with one of the following methods as determined by the Committee in
its sole discretion:





18




--------------------------------------------------------------------------------

(a)

Awards, whether or not then vested by their terms or pursuant to the preceding
sentence, shall be continued, assumed, have new rights substituted therefor or
be treated in accordance with Section 4.2(d), as determined by the Committee in
its sole discretion, and restrictions to which any shares of Restricted Stock or
any other Award granted prior to the Change in Control are subject shall not
lapse upon a Change in Control (other than with respect to vesting pursuant to
the foregoing provisions of this Section 12.1) and the Restricted Stock or other
Award shall, where appropriate in the sole discretion of the Committee, receive
the same or other appropriate distribution as other Common Stock on such terms
as determined by the Committee in it sole discretion; provided, however, that,
the Committee may, in its sole discretion, decide to award additional Restricted
Stock or other Award in lieu of any cash distribution. Notwithstanding anything
to the contrary herein, for purposes of Incentive Stock Options, any assumed or
substituted Stock Option shall comply with the requirements of Treasury
Regulation § 1.424-1 (and any amendments thereto).

(b)

The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate (or the cancellation and extinguishment
thereof pursuant to the terms of a merger or other purchase agreement entered
into by the Company) for an amount of cash equal to the excess of the Change in
Control Price (as defined below) of the shares of Common Stock covered by such
Awards, over the aggregate exercise price of such Awards. For purposes of this
Section 12.1, “Change in Control Price” shall mean the highest price per share
of Common Stock paid in any transaction related to a Change in Control of the
Company.

(c)

The Committee may, in its sole discretion, provide for the cancellation of any
particular Award or Awards without payment, if the Change in Control Price is
less than the Fair Market Value of such Award(s) on the date of grant.

(d)

Notwithstanding anything else herein, the Committee may, in its sole discretion,
provide for accelerated vesting or lapse of restrictions, of an Award at the
time of grant or at any time thereafter.

12.2

Change in Control. A “Change in Control” shall be deemed to have occurred:

(a)

upon any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;

(b)

during any period of 2 consecutive years, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (a), (c), or (d) of this Section or
a director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;

(c)

a merger or consolidation of the Company or a Subsidiary with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 35% of the combined
voting power of the voting securities of the Company or such surviving entity or
such surviving entity’s parent outstanding immediately after such merger or
consolidation; or





19




--------------------------------------------------------------------------------

(d)

upon the approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets other than the sale
or disposition of all or substantially all of the assets of the Company to a
person or persons who beneficially own, directly or indirectly, at least 50% or
more of the combined voting power of the outstanding voting securities of the
Company at the time of the sale.

ARTICLE XIII

TERMINATION OR AMENDMENT OF PLAN

13.1

Termination or Amendment. Notwithstanding any other provision of the Plan, the
Board or the Committee may at any time, and from time to time, amend, in whole
or in part, any or all of the provisions of the Plan (including any amendment
deemed necessary to ensure that the Company may comply with any regulatory
requirement referred to in Article XV), or suspend or terminate it entirely,
retroactively or otherwise; provided, however, that, unless otherwise required
by law or specifically provided herein, the rights of a Participant with respect
to Awards granted prior to such amendment, suspension or termination, may not be
impaired without the consent of such Participant and, provided further, without
the approval of the stockholders of the Company in accordance with the laws of
the State of Delaware, to the extent required by the applicable provisions of
Rule 16b-3 or Section 162(m) of the Code, pursuant to the requirements of NASD
Rule 4350(i)(1)(A) or such other applicable stock exchange rule, or, to the
extent applicable to Incentive Stock Options, Section 422 of the Code, no
amendment may be made that would:

(a)

increase the aggregate number of shares of Common Stock that may be issued under
the Plan pursuant to Section 4.1 (except by operation of Section 4.2);

(b)

increase the maximum individual Participant limitations for a fiscal year under
Section 4.1(b) (except by operation of Section 4.2);

(c)

change the classification of Eligible Employees or Consultants eligible to
receive Awards under the Plan;

(d)

decrease the minimum option price of any Stock Option or Stock Appreciation
Right;

(e)

extend the maximum option period under Section 6.3;

(f)

alter the Performance Goals for the Award of Restricted Stock, Performance
Shares or Other Stock-Based Awards subject to satisfaction of Performance Goals
as set forth in Exhibit A;

(g)

award any Stock Option or Stock Appreciation Right in replacement of a canceled
Stock Option or Stock Appreciation Right with a higher exercise price, except in
accordance with Section 6.3(g); or

(h)

require stockholder approval in order for the Plan to continue to comply with
the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code. In no event may
the Plan be amended without the approval of the stockholders of the Company in
accordance with the applicable laws of the State of Delaware to increase the
aggregate number of shares of Common Stock that may be issued under the Plan,
decrease the minimum exercise price of any Stock Option or Stock Appreciation
Right, or to make any other amendment that would require stockholder approval
under NASD Rule 4350(i)(1)(A), or the rules of any other exchange or system on
which the Company’s securities are listed or traded at the request of the
Company.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall adversely impair the rights of any holder without the holder’s consent.
Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award granted hereunder at any time without a
Participant’s consent to comply with Section 409A of the Code or any other
applicable law.





20




--------------------------------------------------------------------------------

ARTICLE XIV

UNFUNDED PLAN

14.1

Unfunded Status of Plan. The Plan is an “unfunded” plan for incentive and
deferred compensation. With respect to any payments as to which a Participant
has a fixed and vested interest but that are not yet made to a Participant by
the Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company.

ARTICLE XV

GENERAL PROVISIONS

15.1

Legend. The Committee may require each person receiving shares of Common Stock
pursuant to an Award granted under the Plan to represent to and agree with the
Company in writing that the Participant is acquiring the shares without a view
to distribution thereof and such other securities law-related representations as
the Committee shall request. In addition to any legend required by the Plan, the
certificates and/or book entry accounts for such shares may include any legend
that the Committee, in its sole discretion, deems appropriate to reflect any
restrictions on Transfer.

All certificates and/or book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may, in its sole discretion, deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any national securities exchange system upon whose system the Common
Stock is then quoted, any applicable Federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

15.2

Other Plans. Nothing contained in the Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.

15.3

No Right to Employment/Directorship/Consultancy. Neither the Plan nor the grant
of any Option or other Award hereunder shall give any Participant or other
employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.

15.4

Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to the Plan, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under
Section 83(b) of the Code, a Participant shall pay all required withholding to
the Company. Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the advanced consent of the Committee,
by reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned. Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.

15.5

No Assignment of Benefits. No Award or other benefit payable under the Plan
shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

15.6

Listing and Other Conditions.

(a)

Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issue of any shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.





21




--------------------------------------------------------------------------------

(b)

If at any time counsel to the Company shall be of the opinion that any sale or
delivery of shares of Common Stock pursuant to an Option or other Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful and will not result in the imposition of
excise taxes on the Company.

(c)

Upon termination of any period of suspension under this Section 15.6, any Award
affected by such suspension that shall not then have expired or terminated shall
be reinstated as to all shares available before such suspension and as to shares
that would otherwise have become available during the period of such suspension,
but no such suspension shall extend the term of any Award.

(d)

A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

15.7

Governing Law. The Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).

15.8

Construction. Wherever any words are used in the Plan in the masculine gender
they shall be construed as though they were also used in the feminine gender in
all cases where they would so apply, and wherever any words are used herein in
the singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

15.9

Other Benefits. No Award granted or paid out under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

15.10

Costs. The Company shall bear all expenses associated with administering the
Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.

15.11

No Right to Same Benefits. The provisions of Awards need not be the same with
respect to each Participant, and such Awards to individual Participants need not
be the same in subsequent years.

15.12

Death/Disability. The Committee may in its sole discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may, in its discretion, also require the agreement of the transferee
to be bound by all of the terms and conditions of the Plan.

15.13

Section 16(b) of the Exchange Act. All elections and transactions under the Plan
by persons subject to Section 16 of the Exchange Act involving shares of Common
Stock are intended to comply with any applicable exemptive condition under
Rule 16b-3. The Committee may, in its sole discretion, establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.

15.14

Section 409A of the Code. To the extent applicable, the Plan is intended to
comply with the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent. To the extent
that any Award is subject to Section 409A of the Code, it shall be paid in a
manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto.
Notwithstanding anything herein to the contrary, any provision in the Plan that
is inconsistent with Section 409A of the Code shall be deemed to be amended to
comply with Section 409A of the Code and to the extent such provision cannot be
amended to comply therewith, such provision shall be null and void.





22




--------------------------------------------------------------------------------

15.15

Successor and Assigns. The Plan shall be binding on all successors and permitted
assigns of a Participant, including, without limitation, the estate of such
Participant and the executor, administrator or trustee of such estate.

15.16

Severability of Provisions. If any provision of the Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.

15.17

Payments to Minors, Etc. Any benefit payable to or for the benefit of a minor,
an incompetent person or other person incapable of receipt thereof shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

15.18

Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

ARTICLE XVI

EFFECTIVE DATE OF PLAN

The Plan shall become effective upon adoption by the Board or such later date as
provided in the adopting resolution, subject to the approval of the Plan by the
stockholders of the Company within 12 months before or after adoption of the
Plan by the Board in accordance with the requirements of the laws of the State
of Delaware.

ARTICLE XVII

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date the Plan is adopted by the Board and the date of
stockholder approval, but Awards granted prior to such tenth anniversary may,
and the Committee’s authority to administer the terms of such Awards shall,
extend beyond that date; provided, however, that no Award (other than a Stock
Option or Stock Appreciation Right) that is intended to be “performance-based”
under Section 162(m) of the Code shall be granted on or after the fifth
anniversary of the stockholder approval of the Plan unless the Performance Goals
set forth on Exhibit A are reapproved (or other designated performance goals are
approved) by the stockholders no later than the first stockholder meeting that
occurs in the fifth year following the year in which stockholders approve the
Performance Goals set forth on Exhibit A.

ARTICLE XVIII

NAME OF PLAN

The Plan shall be known as the “Cross Country Healthcare, Inc. 2007 Stock
Incentive Plan.”





23




--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of the grant or vesting of Awards of Restricted Stock,
Other Stock-Based Awards and/or Performance Shares, each intended to be
“performance-based” under Section 162(m) of the Code, shall be based on the
attainment of certain target levels of, or a specified increase or decrease (as
applicable) in one or more of the following performance goals (“Performance
Goals”):

(a)

earnings per share;

(b)

operating income;

(c)

operating profit margin;

(d)

net income;

(e)

cash flow;

(f)

gross profit;

(g)

gross profit return on investment;

(h)

gross margin return on investment;

(i)

gross margin;

(j)

working capital;

(k)

earnings before interest and taxes;

(l)

earnings before interest, tax, depreciation and amortization;

(m)

return on equity;

(n)

return on assets;

(o)

return on capital;

(p)

return on invested capital;

(q)

net revenues;

(r)

gross revenues;

(s)

revenue growth;

(t)

total shareholder return;

(u)

economic value added;

(v)

specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee in its sole discretion;

(w)

the fair market value of the shares of the Company’s Common Stock;

(x)

the growth in the value of an investment in the Company’s Common Stock assuming
the reinvestment of dividends; or

(y)

reduction in expenses.








24




--------------------------------------------------------------------------------

To the extent permitted under Section 162(m) of the Code, the Committee may, in
its sole discretion, also exclude, or adjust to reflect, the impact of an event
or occurrence that the Committee determines should be appropriately excluded or
adjusted, including:

(i)

restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;

(ii)

an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or

(iii)

a change in tax law or accounting standards required by generally accepted
accounting principles.

Performance goals may also be based upon individual Participant performance
goals, as determined by the Committee, in its sole discretion.

In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval), the Committee may
also:

(a)

designate additional business criteria on which the performance goals may be
based; or

(b)

adjust, modify or amend the aforementioned business criteria.








25


